Title: To James Madison from Louis-André Pichon, 7 May 1801 (Abstract)
From: Pichon, Louis-André
To: Madison, James


7 May 1801, Georgetown. Requests exequatur from the president for the two commissions attached. Hopes to see JM the following day and to converse with him about two matters, one simple, the other confidential. The first regards the departure of La Sémillante, which ought to sail as soon as dispatches arrive. The second is the rank with which Lear will be sent to the colony of Saint-Domingue. The treaties of 1778 and the late convention indicate position the French government takes regarding this colony and its relationship to the U.S. The French government hopes that the form of the agencies in the colony would return to agreed limits, though their mutual usefulness is recognized currently. This change alone will suffice.
 

   
   RC (DNA: RG 59, NFL, France, vol. 1); Tr (AAE: Political Correspondence, U.S., 53:121–22). RC 3 pp.; in French; docketed by Wagner. Third page of RC misfiled under date of 1 May. Enclosures not found.



   
   Earlier Pichon had sought permission for the French frigate La Sémillante to lower its truce flag before debarking at Norfolk for repairs. Though the U.S. law on the matter had expired, Pichon thought that since the U.S.-French convention was not yet ratified he ought to delay giving the vessel authorization until Jefferson’s intentions were clear (Pichon to secretary of state, 31 Mar. 1801 [DNA: RG 59, NFL, France, vol. 1]).



   
   Pichon reported to Talleyrand that he had talked to JM and insisted that Lear not bear the title of consul general held by his predecessor. In reaching an agreement with JM, Pichon acknowledged making many concessions to ensure the change of title (Pichon to Talleyrand, 8 May 1801 [AAE: Political Correspondence, U.S., 53:119–20]).


